   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 1 of 24 PageID #:661




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 Pittsfield Development, LLC; Pittsfield
 Residential II, LLC; and Pittsfield Hotel
 Holdings, LLC,

              Plaintiffs,                         No. 19-cv-01321
                                                  Judge Franklin U. Valderrama
        v.

 Adam David Lynd,

              Defendant.

                         MEMORANDUM OPINION AND ORDER

       Pittsfield Development, LLC (Development), Pittsfield Hotel Holdings, LLC

(Hotel), and Pittsfield Residential II, LLC (Residential) (collectively, Plaintiffs)

brought a six-count Second Amended Complaint (SAC) against Defendant Adam

David Lynd (Lynd). Lynd now moves to dismiss Plaintiffs’ SAC under Federal Rule

of Civil Procedure 12(b)(6). R. 40, Mot. Dismiss. 1 For the reasons below, the Court

grants the Motion to Dismiss with prejudice.

                                     Background

       This dispute centers around the Pittsfield Building (the Building), a historic

building purchased by Development in July 2000. 2 R. 37, SAC ¶ 9. The Building is

divided into four properties. Id. Development owns and operates the ground floor, the



1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.

2The  Court accepts as true all the well-pleaded facts in the SAC and draws all reasonable
inferences in favor of Plaintiffs. Platt v. Brown, 872 F.3d 848, 851 (7th Cir. 2017).
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 2 of 24 PageID #:662




basement, and sub-basements, along with portions of floor 22 and floors 23–40 (the

Tower). Id. ¶ 11. Hotel, a limited liability company created to build and operate a

hotel in the Building, owns floors 2–9. Id. ¶ 12 (collectively, all of the real property

owned by the Plaintiffs are referred to as the Properties). Residential owns floors 10–

12. Id. ¶ 13. Development, Hotel, and Residential are all related entities. Id. ¶ 14. A

third party, 55 E. Washington Development, LLC, owns Floors 13–21 and uses them

primarily for student housing. Id. ¶ 15.

      At the time of purchase in 2000, the Building was zoned DX-16 Downtown

Mixed-Use District (DX-16). SAC ¶ 16. DX-16 zoning allowed Plaintiffs to implement

their plan to build and operate a hotel and to add twenty-seven additional

“spectacular” residential units within the Building’s Tower. Id. ¶¶ 17–18. In 2015,

the City of Chicago (the City) issued a building permit allowing construction of a hotel

on Floors 2–9. Id. ¶ 22; id., Exh. A, Building Permit.

      In August 2015, Plaintiffs entered into a contract to sell their Properties in the

Building for $36,000,000 to Adam David Partners I, LLC (Partners), which was

owned by Lynd and organized for this purpose. SAC ¶¶ 23–25. Ultimately, the parties

failed to close on the contract, and Partners forfeited a deposit to the Plaintiffs. Id.

¶¶ 24, 26. Subsequently, on November 20 and 23, 2015, respectively, Partners filed a

complaint against Plaintiffs in the Circuit Court of Cook County (the Cook County

Lawsuit) and filed a lis pendens against the Properties, creating a cloud on title. Id.

¶¶ 29–30, 36; id., Exh. C.

      Plaintiffs claim that before Partners filed the Lawsuit and the lis pendens,




                                           2
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 3 of 24 PageID #:663




Plaintiffs, through third party CBRE, were engaged in negotiations with prospective

buyers, including DeBartolo Development, LLC, Pramana Global, LLC, Brijus

Capital, LLC, and Akara Partners, LLC (collectively, Prospective Buyers), to sell

Plaintiffs’ interest in the Properties in the event the transaction with Partners failed

to close. SAC ¶¶ 63, 83, 103, 123. Lynd knew about Partners’ negotiations with the

Prospective Buyers. Id. ¶¶ 66, 86, 106, 126. The Prospective Buyers each expressed

an intent to buy Plaintiffs’ interest in the Properties via a written letter of intent, but

the intent to purchase was conditioned upon Plaintiffs being able to deliver good,

marketable and clear title to the Properties, title which was clouded by the filing of

the lis pendens. Id. ¶¶ 67–68, 87–88, 107–08, 127. Plaintiffs claim that the filing of

the Cook County Lawsuit and lis pendens caused the Prospective Buyers to cease

negotiations to purchase Plaintiffs’ interests in the Properties. Id. ¶¶ 73, 93, 113, 132.

      On December 22, 2015, Lynd’s company (the Lynd Company) made a $1,500

campaign contribution to Alderman Reilly. SAC ¶ 40. Three days later, on December

28, 2015, Lynd’s attorney corresponded with Lynd regarding a possible zoning

change, including whether there was “anything the Alderman can do to stop someone

from converting floors 2–9 to a hotel.” Id. ¶ 41; id., Exh. E at 1. Shortly afterwards,

Alderman Reilly publicly expressed that he would oppose a hotel in the Building. Id.

¶ 42. Reilly sponsored Ordinance O2016-811 (the Ordinance), which only affected the

Building and changed its zoning from DX-16 Downtown Mixed Use to DR-10

Downtown Residential Use District. Id. ¶¶ 42–43, 45–46.

      Alderman Reilly wrote a letter to the Chairman of the Committee on Zoning,




                                            3
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 4 of 24 PageID #:664




Landmarks and Building Structures in March 2016. SAC ¶ 44. Reilly explained that

he “introduced this ordinance as a temporary measure to halt a building program

that I believe is incompatible with this landmark structure . . . .” Id.; id., Exh. F, Mar.

9, 2016 Letter at 1. He further elaborated that he “was alerted of the sale of the

Pittsfield Building by potential buyers who sought [his] counsel on what uses [he]

considered compatible . . . [He] saw an opportunity to assist new ownership with

returning this structure to its previous strength . . . Unfortunately, ownership chose

not to meet with [him] even after potential buyers reported back to them that [he]

could not support hotel use . . . .” Mar. 9, 2016 Letter at 1–2. Around a week later, the

City of Chicago passed the Ordinance. SAC ¶ 45.

      According to Plaintiffs, DR-10 zoning restricted the number of allowed

residential units in the Building in a manner that prevented new construction. SAC

¶ 43. Additionally, DR-10 zoning prohibited hotel use, effectively revoking the hotel

permit. Id. Plaintiffs allege that the Ordinance required much of their property

interests in the Building to sit empty. Id. Plaintiffs engaged a broker to sell their

interests in the Building at an auction held on February 28 and March 1, 2017. Id.

¶ 47. Plaintiffs allege that several buyers who were otherwise willing and able to

make a purchase, including the Prospective Buyers, were uninterested because of the

Ordinance’s restrictions. Id. ¶¶ 48, 76, 96, 116, 135. Plaintiffs were thus unable to

sell the Properties at auction. Id. ¶ 49.

      In March 2017, Development filed for Chapter 11 bankruptcy protection. SAC

¶ 51. The bankruptcy court ordered a June 2017 auction of the Properties. SAC




                                            4
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 5 of 24 PageID #:665




¶¶ 52–53. The Properties sold for $20,800,000—the highest bid. Id. ¶ 53. The sale of

the properties closed on August 25, 2017. Id. ¶ 54.

       In February 2019, Plaintiffs brought a three-count complaint against Lynd. R.

1, Compl. Plaintiffs subsequently filed an amended complaint. R. 15, Am. Compl.

Lynd moved to dismiss the Amended Complaint pursuant to Rule 12(b)(6) (R. 17)

which the Court granted (R. 35, 11/13/20 Order). The Court allowed Plaintiffs to file

a second amended complaint.

       Plaintiffs filed a Second Amended Complaint (SAC) asserting six counts

against Lynd, including four counts of intentional interference with prospective

economic advantage, one count of slander of title, and one count of malicious and

wrongful impairment of property. The SAC alleges Lynd’s filing of the “frivolous

lawsuit and lis pendens” as well as the alleged “scheme to cause the Properties to be

downzoned” as the basis for Plaintiffs’ claims. Id. ¶¶ 28–46.

       Lynd moved to dismiss the SAC. Mot. Dismiss; R. 41, Memo. Dismiss. Lynd

argues that Plaintiffs’ SAC fails for five reasons: (1) The SAC “is based on the same

two conclusory allegations, which the Court has already deemed insufficient to

maintain a cause of action”; (2) Plaintiffs have failed to properly allege the “essential

elements” of an intentional interference with prospective economic advantage claim;

(3) Plaintiffs’ intentional interference claims are “barred by the applicable statute of

limitations”; (4) Plaintiffs fail to “allege facts that establish . . . the essential elements”

of a slander of title claim; and (5) Illinois does not recognize claims for willful and




                                              5
    Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 6 of 24 PageID #:666




malicious impairment of property. Memo. Dismiss at 2. The Court addresses each

argument in turn.

                                  Standard of Review

          To survive a 12(b)(6) motion to dismiss, a complaint must “state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim has facial plausibility when the claimant “pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When considering a

motion to dismiss, the court will accept all well-pleaded factual allegations as true

and view them in the light most favorable to the non-moving party. Lavalais v. Vill.

of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). On the other hand, “[t]he complaint

must do more than recite the elements of a cause of action in a conclusory fashion.”

Roberts v. City of Chicago, 817 F.3d 561, 565 (7th Cir. 2016) (citing Iqbal, 556 U.S. at

678).

                                          Discussion

     I.       Intentional Interference with Prospective Economic Advantage
                                      (Counts I–IV) 3

          In Counts I–IV, Plaintiffs assert the Illinois common law claim of intentional

interference with prospective economic advantage. 4 To state a claim for intentional


3Counts  I–IV of the SAC each claim of intentional interference of prospective economic
advantage between Plaintiffs and each of the Prospective Buyers. The Court will address all
four claims together as the parties have done in their briefing.

4Plaintiffs
          previously referred to this claim as “Intentional Interference With Prospective
Contractual Relationships.” Am. Comp. at 12.



                                             6
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 7 of 24 PageID #:667




interference with prospective economic advantage in Illinois, a plaintiff must allege:

“(1) a reasonable expectancy of entering into a valid business relationship, (2) the

defendant’s knowledge of the expectancy, (3) an intentional and unjustified

interference by the defendant that induced or caused a breach or termination of the

expectancy, and (4) damage to the plaintiff resulting from the defendant’s

interference.” Foster v. Principal Life Ins. Co., 806 F.3d 967, 971 (7th Cir. 2015)

(quoting Voyles v. Sandia Mortgage Corp., 751 N.E.2d 1126, 1133 (Ill. 2001)).

      In support of dismissal, Lynd argues that Plaintiffs fail to state claims for

intentional interference with prospective economic advantage, but even if Plaintiffs

adequately plead those causes of action, the claims would nonetheless be time barred

by the applicable statute of limitations.” Memo. Dismiss at 6–10. Because the statute

of limitations would be dispositive of these claims, the Court addresses it first.

                               A. Statute of Limitations

      Lynd posits that even if a claim for intentional interference with prospective

economic advantage could be alleged, the claims in the SAC are time barred and do

not properly relate back to Plaintiffs’ earlier complaints under Federal Rule of Civil

Procedure 15(c)(1)(B). Memo. Dismiss at 10. Lynd points out that Illinois has a five-

year statute of limitation for tortious interference claims and Plaintiffs’ claims arose

out of the lis pendens filed in 2015. Id. Plaintiffs’ original complaint was filed on

February 22, 2019—less than five years after the filing of the lis pendens, but Lynd

argues that the SAC’s intentional interference claims are based on different facts

than those supporting Plaintiffs’ claims asserted in the original complaint. Id. at 10–




                                           7
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 8 of 24 PageID #:668




11; R. 49, Reply at 4–5. Plaintiffs do not dispute the five-year statute of limitations,

but maintain that their claims of intentional interference with prospective economic

advantage in the SAC are not time barred, based upon the relation back doctrine of

Rule 15(c)(1)(B). R. 47, Resp. at 9–10.

      Rule 15(c)(1)(B) allows an amendment to a pleading to relate back “to the date

of the original pleading when . . . the amendment asserts a claim or defense that arose

out of the conduct, transaction, or occurrence set out—or attempted to be set out—in

the original pleading.” FED. R. CIV. P. 15(c)(1)(B). “Rule 15(c) is liberally construed to

‘effectuate the general purpose of seeing that cases are tried on the merits and to

dispense with technical procedural problems.’” Cunliffe v. Wright, 51 F. Supp. 3d 721,

733 (N.D. Ill. 2014) (quoting Staren v. Am. Nat’l Bank & Trust Co., 529 F.2d 1257,

1263 (7th Cir. 1976)). To that end, an amended complaint that “merely adds legal

conclusions or changes the theory of recovery will relate back to the filing of the

original complaint ‘if the factual situation upon which the action depends remains

the same and has been brought to defendant's attention by the original pleading.’”

Henderson v. Bolanda, 253 F.3d 928, 931 (7th Cir. 2001) (quoting 6A Charles Alan

Wright, Arthur R. Miller and Mary Kay Kane, Federal Practice and Procedure Civil

2d, § 1497 at 95 (1990)).

      Rule 15(c)(1)(A) provides that an amendment will relate back to the original

pleading “if the law that provides the applicable statute of limitations allows relation

back.” Hunt ex rel. Chiovari v. Dart, 612 F. Supp. 2d 969, 973 (N.D. Ill. 2009). “If it

does, and if state law is more favorable than the other provisions of Rule 15(c), state




                                            8
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 9 of 24 PageID #:669




law governs.” Id. (emphasis in original). In Illinois, a claim relates back to the original

complaint where: (1) the original complaint was timely filed; and (2) the “amended

pleadings that the cause of action asserted . . . grew out of the same transaction or

occurrence set up in the original pleading . . . .” 735 ILCS 5/2–616(a)–(b).

      Here, Plaintiffs do not argue that state law is more favorable than federal law.

No matter, as the Court finds that the standards are nearly identical and therefore,

it matters not whether the Court applies Illinois or federal law to determine whether

the SAC relates back to the original complaint.

      The parties agree that the filing of the Cook County Lawsuit and the lis

pendens, which occurred on November 20 and 23, 2015, respectively, were the basis

of the claims alleged in the SAC. Memo. Dismiss at 4; Resp. at 9. Plaintiffs’ original

complaint was filed on February 22, 2019, within the five-year statute of limitations;

therefore, if the SAC relates back to the original complaint, the SAC’s claims are

timely.

      So the question is whether the SAC’s intentional interference of prospective

economic advantage claims arose from the same “transaction or occurrence” that was

alleged in the timely filed initial complaint. 735 ILCS § 12-616(b). Lynd insists that

because the four counts of the SAC involve the filing of the lis pendens and the SAC

was filed over 5 years after the lis pendens was filed, this necessarily makes the

claims time barred. Memo. Dismiss at 10. Lynd points out that the Prospective

Buyers identified in the SAC are different than the third parties identified in the

initial and first amended complaints. Id. at 11. Further, Lynd states that the




                                            9
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 10 of 24 PageID #:670




unnamed third parties in the initial complaint were individuals “who never

submitted an offer [at the auction] in 2017 due to the zoning change, which occurred,

in March 2016.” Reply at 5. On the other hand, the Prospective Buyers identified in

the SAC “had in fact submitted offers via letters of intent and that said purchase was

conditioned upon the removal of the lis pendens.” Id. This means, reasons Lynd, that

the claims in the initial complaint and SAC did not arise from the same transaction

or occurrence, as the third parties referenced in the initial complaint chose not to

submit bids for the 2016 auction due to the zoning change, whereas the Prospective

Buyers identified in the SAC did submit letters of intent but did not follow through

with the purchase due to the lis pendens. Id.

      Plaintiffs retort that despite not specifically naming the Prospective Buyers in

their initial complaint, the original complaint included “general allegations” about

the third parties and alleged that “Lynd’s wrongful conduct in filing the [Cook

County] Lawsuit and Lis Pendens were done with the purpose of preventing Plaintiffs

from selling the Pittsfield Properties.” Resp. at 10.

      The Court finds that the SAC’s intentional interference of prospective economic

advantage claims arose out of the same transaction, conduct, and occurrence so as to

relate back to the original complaint. In Illinois, whether an amended complaint

properly relates back and avoids the statute of limitations does not depend on

“whether the cause of action pleaded in the amended complaint is the ‘same cause of

action’ pleaded in the original complaint; instead, the focus is on the identity of the

transaction or occurrence.” Weber v. Cueto, N.E.2d 442, 448 (Ill. App. Ct. 1993) (citing




                                           10
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 11 of 24 PageID #:671




Zeh v. Wheeler, 489 N.E.2d 1342, 1345 (Ill. 1986)). In Zeh, the Illinois Supreme Court

explained that the rationale for why an amended complaint, in order to relate back,

must be based on the same transaction or occurrence, rather than being based on a

specific cause of action, “is bottomed on the belief that if the defendant has been made

aware of the occurrence or transaction which is the basis for the claim, he can prepare

to meet the plaintiff’s claim, whatever theory it may be based on.” 489 N.E.2d at 1348.

This reasoning ensures that “a defendant will not be prejudiced so long as his

attention has been directed within the limitations period to the facts which form the

basis of the claim lodged against him.” Weber, N.E.2d at 448.

      Lynd himself states that Plaintiffs continue to argue the same allegations as

the prior versions of the complaint. Memo. Dismiss at 4. “The Sec. Am. Compl. – like

the original Complaint and Am. Compl. – is based entirely on the premise that Lynd

allegedly caused Partners to file a lawsuit and lis pendens and engaged in a scheme

to downzone the Properties . . . .” Id. By his own admission, he has been “made aware

of the occurrence or transaction” that formed Plaintiffs’ claims, allowing him to

prepare for all claims alleged by Plaintiffs. Zeh, 489 N.E.2d at 1348. Lynd’s argument

that the specific claims alleged in the original complaint and the SAC differ is

irrelevant—the specific causes of action or identity of the third parties are not

dispositive of whether a claim properly relates back to the original complaint. Memo.

Dismiss at 10–11; Reply at 4–6. Rather, so long as the defendant has been made

aware of “the basis for the claim, he can prepare to meet the plaintiff’s claim,

whatever theory it may be based on.” Zeh, 489 N.E.2d at 1348.




                                          11
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 12 of 24 PageID #:672




       As Plaintiffs’ original complaint was timely filed and the intentional

interference claims alleged in the SAC arise out of the same transaction or occurrence

as previous complaints, the Court finds, in viewing the allegations in the light most

favorable to Plaintiffs, that Plaintiffs’ claims for intentional interference with

prospective economic advantage are not time barred. So, the Court now turns to

whether Plaintiffs have adequately stated claims for intentional interference of

prospective economic advantage.

          B. Reasonable Expectation of Entering into a Valid Business
                        Relationship with a Third Party

       Lynd asserts that Plaintiffs continue to fail to properly allege a reasonable

expectation to enter into a valid business relationship. Mot. Dismiss at 1; Memo.

Dismiss at 6. Lynd notes that: “[a] ‘reasonable expectation’ requires more than the

hope or opportunity of a future business relationship.” Memo. Dismiss at 6 (citing

Bus. Sys. Eng’g, Inc. v. Int’l Bus. Machines Corp., 520 F. Supp. 2d 1012, 1022 (N.D.

Ill. 2007)). Here, argues Lynd that is all Plaintiffs have alleged Id. at 8–9.

       Not so, counter Plaintiffs, as the SAC alleges their reasonable expectation of

entering into a valid business relationship with a third party. Plaintiffs point

specifically to paragraphs 63–64, 83–84, 103–104 and 123–124, which “identify

prospective buyers of the Building and how Plaintiffs had reasonable expectations of

entering into business relationships with such persons.” Resp. at 5. Additionally, they

reference paragraphs 67–68, 87–88, 107–108 and 127–128, alleging they “set forth

the purchase prices proposed in letters of intent submitted by said identified

prospective buyers . . . .” Id.



                                           12
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 13 of 24 PageID #:673




        The Court finds that Plaintiffs have adequately alleged a reasonable

expectation to enter into a valid business relationship. The Court previously held that

Plaintiffs’ listing of a “variety of third-party purchasers and hotel operators and

lessees in their Amended Complaint” was not enough to “adequately allege a

reasonable expectation of entering into a valid business relationship with any third

party.” 11/13/20 Order at 11. Specifically, the failure to “allege any facts about the

state of their negotiations with [the] companies” caused their claims to be

“conclusory” in nature. Id. at 11–12.

        Under Illinois Law, Plaintiffs can successfully allege a reasonable expectancy

of entering into a business relation by alleging prospective business with specific

companies. Schuler v. Abbott Labs., 639 N.E.2d 144 (Ill. App. Ct. 1993). In Schuler,

the court found that the plaintiff successfully alleged “a business expectancy with a

specific third party . . . because [Plaintiff] alleged business opportunities with three

identifiable companies.” Id. at 147. The Court finds that Plaintiffs have done the

same.

        Here, Plaintiffs have alleged four distinct business opportunities with the

Prospective Buyers and have included the alleged sum offered in letters of intent for

all four entities. SAC, ¶¶ 63, 67, 83, 87, 103, 107, 123, 127. As the Court previously

held, Plaintiffs are not required to be “parties to a contract with a third party to state

a claim for tortious interference with prospective economic advantage.” 11/13/20

Order at 11–12. But that a “‘reasonable expectation’ requires more than a ‘hope or

opportunity of a future business relationship.’” Id. at 12 (citing Bus. Sys. Eng’g, Inc.,




                                           13
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 14 of 24 PageID #:674




520 F. Supp. 2d at 1022). Plaintiffs’ allegations in the SAC amount to more than a

“hope” for such a relationship.

      Therefore, the Court finds, in viewing the allegations of the SAC in the light

most favorable to the Plaintiffs, that Plaintiffs have successfully alleged the first

element of a tortious interference with prospective economic advantage claim by

sufficiently alleging a “reasonable expectancy of entering into a valid business

relationship” with each of the Prospective Buyers. Foster v. Principal Life Ins. Co.,

806 F.3d 967, 971 (7th Cir. 2015).

           C. Direct Tortious Action Against a “Specific” Third Party

      Lynd maintains that to state a tortious interference claim, Plaintiffs must

allege that Lynd took action against a specific third party. Lynd contends that

Plaintiffs fail to do so. In Illinois, “[a]ctions that form the basis of a tortious

interference claim must be directed at third-party business prospects.” 11/13/20

Order at 12 (citing F:A J Kikson v. Underwriters Labs., Inc., 492 F.3d 794, 800 (7th

Cir. 2007)); see also Faith Freight Forwarding Corp. v. Ruiz, 1997 WL 159207 at *6

(N.D. Ill. Mar. 24, 1997) (“Under Illinois law, a plaintiff must also allege that the

defendant’s interfering conduct was directed toward some third party with whom the

plaintiff expected to do business.”). Further, a plaintiff must “allege[] a business

expectancy with a specific third party as well as action by the defendant directed

towards that third party.” Id. (citing Associated Underwriters of Am. Agency, Inc. v.

McCarthy, 826 N.E.2d 1160, 1169 (Ill. App. Ct. 2005)); see also Inteliquent, Inc. v. Free

Conferencing Corp., 2017 WL 1196957 at *16 (N.D. Ill. Mar. 30, 2017); Unique




                                           14
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 15 of 24 PageID #:675




Envelope Corp. v. GSAmerica, Inc., 2002 WL 598511 at *4 (N.D. Ill. Apr. 18, 2002).

The interference itself must be “intentional and unjustifiable.” F:A J Kikson, 492 F.3d

at 800.

      Lynd contends that “a tortious interference claim fails where the plaintiff

merely alleges that ‘acts had an impact on the [third party], not that the acts were

directed at the [third party] . . . .’” Memo. Dismiss at 7 (citing D&K Properties Crystal

Lake v. Mut. Life Ins. Co. of New York, 1996 WL 224517 at *8 (N.D. Ill. May 1, 1996),

aff’d sub nom. D & K Properties Crystal Lake v. Mut. Life Ins. Co. of New York, 112

F.3d 257 (7th Cir. 1997)). The Court previously determined that the lawsuit Lynd

filed against Plaintiffs could not be considered an action against a third party.

11/13/20 Order at 12–13; see also D&K Properties, 1996 WL 224517 at *8.

      Plaintiffs do not disagree that Lynd’s actions must have been directed at a

third party; however, Plaintiffs insist that the SAC properly alleges such actions. In

their Response, Plaintiffs cite to two out-of-Circuit cases, specifically In re Gormally,

550 B.R. 27 (Bankr. S.D.N.Y. 2016) and Fafard Real Estate & Dev. Corp. v. Metro-

Bos. Board, Inc., 345 F. Supp. 2d 147 (D. Mass. 2004), to suggest they have

sufficiently alleged Lynd’s actions were directed at third parties. Plaintiffs assert

these cases support that Lynd’s filing of a lis pendens was directed at third parties

and therefore sufficient to sustain an intentional interference with prospective

economic advantage claim. Resp. at 8.

      In his Reply, Lynd retorts that In re Gormally and Fafard are “out of state

cases” and therefore “are entirely irrelevant to the present dispute.” Reply at 3 n.2.




                                           15
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 16 of 24 PageID #:676




True, out-of-Circuit cases are not binding upon this Court. See Ins. Tr. v. River Trails

Sch., 2003 WL 22016880, at *1 (N.D. Ill. Aug. 27, 2003) (citing Colby v. J.C. Penney

Co. Inc., 811 F.2d 1119, 1123 (7th Cir. 1987)). However, such cases, in the absence of

controlling in-Circuit decisions, can be persuasive authority. Id. Still, upon the

Court’s analysis of In re Gormally and Fafard, the Court finds them distinguishable.

       In In re Gormally, the plaintiffs filed suit against the defendant-debtor for

breach of a contract after defendant failed to proceed with the purchase of the

plaintiffs’ property. 550 B.R. 27, 33. The plaintiffs also asserted a claim of intentional

interference with prospective economic advantage based on a lis pendens filed by the

defendant, which prevented the plaintiffs from selling the same property to a

different party. Id. The court found that the plaintiffs had successfully alleged all

elements of an intentional interference with prospective economic advantage claim,

specifically that the filing of the lis pendens in the case “interfered with the Plaintiffs’

ability to enter into a contractual relationship for the sale of [the property] until

Defendant’s litigation was concluded or the Lis Pendens was lifted.” In re Gormally,

550 B.R. at 42. Importantly, however, the court found that the filing of the lis pendens

in In re Gormally was not done to effect specific performance, which is the proper

function of a lis pendens. Id. at 43–44. Rather, observed the court, the lis pendens was

filed as a means to obtain the return of defendant’s down payment. Id. In other words,

the lis pendens was filed as a wrongful means to apply economic pressure on the

plaintiffs. Id. at 44–45.

       In this case, unlike in In re Gormally, Lynd’s lis pendens sought specific




                                            16
      Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 17 of 24 PageID #:677




performance, the “proper function” of a lis pendens. Specifically, Partners’ complaint,

filed two days before the lis pendens, includes an allegation, titled: “Count IV:

Reformation of Contract and Specific Performance.” SAC, Exh. C. Plaintiffs, too,

acknowledge Partners’ request for specific performance. SAC ¶¶ 31–35 (quoting

Partners’ Complaint requesting specific performance).

         Similarly, the Court finds Fafard distinguishable. There, the plaintiff sued the

defendant-property owner for specific performance of a purchase and sale agreement

for land that the plaintiff intended to develop. The plaintiff filed a lis pendens on the

property. 345 F. Supp. 2d at 149. The defendant filed counterclaims, including a claim

for     intentional   interference   with   advantageous    business   relations   under

Massachusetts law. Id. at 153. The court denied the plaintiff’s motion to dismiss the

counterclaims, although there was no allegation that any particular buyer had

entered into negotiations to purchase the property. Id. at 153–54. The court found

that the defendant-property owner had adequately pled a claim for tortious

interference because the property in question was “an attractive investment” which

the owner was actively attempting to sell. Id. at 154. In so holding, the court relied

on Massachusetts cases stating that “‘[a] probable future business relationship from

which there is a reasonable expectancy of financial benefit is also enough’ to survive

the notice pleading standard of Rule 8 in an interference with advantageous relations

case.” Id. (quoting Powers v. Leno, 509 N.E.2d 46, 49 (Mass. App. Ct. 1987)). As

discussed above, Illinois law requires not only that the alleged interference be

directed at a third party, but also that the filing party had more than merely “the




                                            17
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 18 of 24 PageID #:678




hope or opportunity of a future business relationship” with a third party. Moreover,

Fafard engages in no analysis of whether the defendant’s filing of the lis pendens was

“directed at” any unknown third parties. Fafard, relying on distinguishable

Massachusetts law, does not help Plaintiffs.

      Plaintiffs insist that they “need only identify the class of persons to whom the

conduct is directed” and that they have properly alleged that “Lynd’s actions were in

fact directed to third parties.” Resp. at 7. However, they have failed to properly do so.

Plaintiffs’ Response simply points to the paragraphs of the SAC which allege that the

Prospective Buyers sent letters of intent to Plaintiffs, and Lynd was aware of

Plaintiffs’ negotiations with prospective buyers and intended to harm plaintiffs

through the filing of the lis pendens, but those paragraphs do not allege that Lynd

directed his conduct at the third-party Prospective Buyers. Id. at 5–7 (citing SAC

¶¶ 65–136).

      The Court finds that, in viewing the allegations of the SAC in a light most

favorable to Plaintiffs, Plaintiffs have failed to properly allege a claim for intentional

interference with prospective economic advantage. The Court therefore dismisses

Counts I–IV of the SAC.

                           II.    Slander of Title (Count V)

      In Count V, Plaintiffs allege that, by filing the Cook County Lawsuit and the

lis pendens, Lynd acted with “malice toward Plaintiffs” and that Plaintiffs’ title to the

Property was “disparaged.” SAC ¶¶ 138–139. Further, as a result of the lis pendens

being filed, “a reputable title insurance company would not issue title insurance to a




                                           18
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 19 of 24 PageID #:679




prospective buyer of the Properties” and as a result, “Plaintiffs suffered damages.” Id.

¶¶ 140–141. Lynd argues that Plaintiffs fail to state a slander of title claim.

       “To make out a cause of action in slander of title claim in Illinois, a plaintiff

must allege a false and malicious publication, oral or written, of words which

disparage [its] title to property resulting in special damages.” Ringier Am., Inc. v.

Enviro-Technics, Ltd., 673 N.E.2d 444, 446 (Ill. App. Ct. 1996) (internal citations

omitted).

       Lynd contends that Plaintiffs’ claim must be dismissed because: “(1) Lynd did

not make any false statements; (2) Plaintiffs failed to plead special damages with the

requisite specificity; and (3) any statements were made in the course of legal

proceedings and thus, are absolutely privileged.” Memo. Dismiss at 11–12. The Court

agrees that Plaintiffs fail to allege a false statement and as such, fail to state a claim

for slander of title.

                                    A. False Statements

       “An essential element of a cause of action for slander of title is that the

statements used be both false and malicious.” Ringier, Ltd., 673 N.E.2d at 447. Lynd

argues that the SAC fails to allege that the lis pendens contains any false statements.

Memo. Dismiss at 12.

       At the outset, the Court agrees with Plaintiffs—and Lynd does not dispute—

that a slander of title claim based on the filing of a lis pendens can be actionable.

Resp. at 11 (citing Pecora v. Szabo, 418 N.E.2d 431 (Ill. App. Ct. 1981); Greer

Properties, Inc. v. LaSalle Nat. Bank, 1989 WL 135223 (N.D. Ill. Oct. 6, 1989)); see




                                           19
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 20 of 24 PageID #:680




also White v. Richert, 2016 WL 6139929 at *7 (N.D. Ill. Oct. 21, 2016) (a falsely

recorded lis pendens “may be the basis for an action for slander of title”); Memo.

Dismiss at 12.

      Lynd contends that the lis pendens is nearly identical to the lis pendens filed

in Ringier. Memo. Dismiss at 12. In Ringier, the court found that “[a]lthough the

plaintiff has alleged that the defendant’s counterclaim was false and malicious . . .

the lis pendens notice states nothing more than the fact that litigation was pending

in the circuit court concerning the property.” Id. at 447. Because the lis pendens

simply stated that a case was pending in the circuit court, “it was in no sense ‘false’

and cannot form the basis of liability.” Id. Similarly in White, 2016 WL 6139929, the

court found that “the lis pendens merely put third parties on notice of the underlying

lawsuit . . . [the] bare bones allegation that [the] recording of the lis pendens notice

prevents [a party] from selling [the property] does not allege that the filing of the lis

pendens itself was false and is not sufficient to state a claim for relief for slander of

title.” Id. at *7. Lynd argues that so too here did the lis pendens “merely indicate[d]

that a lawsuit had been filed related to the Properties,” and consequently is not a

falsely recorded statement. Memo. Dismiss at 12–3; SAC, Exh. C.

      Plaintiffs counter that Lynd’s interpretation of Ringier “misses the point.”

Resp. at 12. Plaintiffs state that “[t]he Lis Pendens puts the world on notice that

litigation is pending. Any prospective buyer . . . would refer to the [Cook County]

Lawsuit as a result of the Lis Pendens.” Id. Therefore, Plaintiffs reason that because

the sales contract between Partners and Plaintiffs, and the second amendment




                                           20
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 21 of 24 PageID #:681




thereto, were “annexed to” the Cook County Lawsuit, a “false representation” existed

to the public about the Partners’ rights to buy the Property “to the exclusion of other

buyers.” Id. The Court finds this argument unpersuasive.

       True, the filing of a lis pendens “puts the world on notice that litigation is

pending.” Resp. at 12. The filing of a lis pendens on its own, however, does not suggest

that the filing of the lis pendens was done falsely. As the court in White observed,

“the lis pendens merely put third parties on notice of the underlying lawsuit . . . [the]

bare bones allegation that [the] recording of the lis pendens notice prevents [a party]

from selling [the property] does not allege that the filing of the lis pendens itself was

false, and is not sufficient to state a claim for relief for slander of title.” White, 2016

WL 6139929 at *7; see also Pecora, 418 N.E.2d at 438 (for purposes of determining

slander of title, “a showing of malice requires knowledge by defendant that the

disparaging statements were false or reckless disregard of this falsity”); Greer

Properties, 1989 WL 135223 at *2 (a slander of title claim is actionable if it is recorded

maliciously).

       Here, Plaintiffs here have not alleged that the lis pendens itself contained false

information or was falsely or maliciously filed. Therefore, the Court finds that the

filing of the lis pendens cannot form the basis of a slander of title claim.

       The Court finds that, in viewing the allegations of the SAC in the light most

favorable to Plaintiffs, Plaintiffs have failed to properly allege a claim for Slander of

Title. The Court therefore dismisses Count V.




                                            21
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 22 of 24 PageID #:682




       III.   Malicious and Wrongful Impairment of Property (Count VI) 5

       In Count VI, Plaintiffs assert a claim for malicious and wrongful impairment

of property. SAC ¶¶ 142–51. Lynd argues that Illinois “does not recognize any such

cause of action.” Memo. Dismiss at 15 (citing Shields Enterprises, Inc. v. First Chicago

Corp., 1987 WL 18356, *3 (N.D. Ill. Oct. 7, 1987); Pelfresne v. Vill. of Lindenhurst,

2005 WL 2322228, *15 (N.D. Ill. Sept. 16, 2005)). However, even if Illinois did

recognize such a claim, posits Lynd, based on the Court’s previous holding, Plaintiffs

still fail to properly state such a claim. Memo. Dismiss at 15.

       Plaintiffs respond that Illinois law recognizes a claim for malicious and

wrongful impairment of property and that Lynd acted with “willful and malicious

intent” by filing the Cook County Lawsuit and the lis pendens, as well as the alleged

scheme with Alderman Reilly to downzone the Properties. Resp. at 14–15 (citing

Easter House v. Felder, 910 F.2d 1387, 1405 (7th Cir. 1990) (“[A] business may bring

an action for the tort of malicious and wrongful impairment of property if it is based

upon a civil wrong.”); John Deere Co. v. Metzler, 201 N.E.2d 478, 487 (Ill. App. Ct.

1964)).

       As the Court previously held, “whether Illinois law recognizes the cause of

action of willful and malicious injury to property is open to debate . . .”; however, even

if Illinois did recognize the claim, Plaintiffs would need to “allege that Lynd harmed

their property interests through unlawful action” or a civil wrong. 11/13/20 Order at

18–19. As stated in the Court’s previous dismissal Order, Plaintiffs’ allegations of the


5Plaintiffs
          previously referred to this claim as “Willful and Malicious Injury to Property.” Am.
Compl. at 17.


                                             22
   Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 23 of 24 PageID #:683




filing of the “frivolous lawsuit and the dealings with Alderman Reilly” are not

sufficient to support the claim. Id. at 19.

       Plaintiffs also argue that Lynd committed a civil wrong when he allegedly

breached the sales contract, which included a confidentiality clause, when Partners

filed the Cook County Lawsuit. Resp. at 14–15. But Plaintiffs fail to cite to—and the

Court is not aware of—any authority supporting the proposition that a breach of

contract can form the basis of malicious and wrongful impairment of property claim.

Moreover, Lynd argues in his Reply that the SAC does not actually allege a breach of

a confidentiality agreement, and Plaintiffs only allege such a breach in their

Response. Reply at 12. “‘It is a basic principle that the complaint may not be amended

by the briefs in opposition to a motion to dismiss,’ and Plaintiffs cannot shore up the

defects in the amended complaint by adding new ‘facts’ . . . .” Martinez v. Sgt. Hain,

2016 WL 7212501, at *7 (N.D. Ill. Dec. 13, 2016) (quoting Thomason v. Nachtrieb, 888

F.2d 1202, 1205 (7th Cir. 1989)). The Court agrees with Lynd that the SAC is devoid

of allegations that Lynd breached the confidentiality agreement, and Plaintiffs

cannot rely on facts about the alleged breach included in their Response.

       The Court finds, in viewing the allegations of the SAC in the light most

favorable to the Plaintiffs, that Plaintiffs fail to state claim for malicious and wrongful

impairment of property. Therefore, Count VI is dismissed with prejudice.

                                      Conclusion

       For the foregoing reasons, the Court grants Defendant Lynd’s Motion to

Dismiss Plaintiffs’ Second Amended Complaint. Given this is Plaintiffs’ third




                                              23
  Case: 1:19-cv-01321 Document #: 64 Filed: 08/16/21 Page 24 of 24 PageID #:684




pleading attempt, the dismissal is with prejudice. See Bank of Am., N.A. v. Knight,

725 F.3d 815, 818–19 (7th Cir. 2013) (affirming dismissal with prejudice of third

pleading attempt because “in court, as in baseball, three strikes and you’re out”); see

also Ruiz v. Kinsella, 770 F. Supp. 2d 936, 943 (N.D. Ill. 2011). This civil case is

terminated.




Dated: August 16, 2021
                                               United States District Judge
                                               Franklin U. Valderrama




                                          24
